Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed December 9, 2021 has been entered.

Applicant's arguments filed December 9, 2021, have been fully considered but they are not found persuasive.

Claims 1-5, 11-12, 17-22, 29, 34-37 are pending.  Claims 6-10, 13-16, 23-28, 30-33, 38-64 are canceled.  Claims 1-5, 11-12 are withdrawn.  Claims 34-37 are withdrawn in part not elected in the species election.  Claims 17-22, 29, 34-37 are examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-22, 29, 34-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 17 and 34 recite the terms ”at least 80% homology” to fragment of SAMTOR or GATOR1-KICSTOR complex which is ambiguous because no sequence SEQ ID NO: is provided to compare the sequence identity.  The metes and bounds of the polypeptide is not clear.  The terms SAMTOR encompasses isoforms and variants (specification page 14, 35-36) which vary in sequence which will vary the calculations.  The term GATOR1-KICSTOR encompasses a complex composed of 2 separate complex with a minimum of 7 different proteins (Fig 1C specification) and it is not clear how to determine multiple polypeptide homology.  The term is also unclear because the claim limitation refers to 80% homology to a polypeptide or a protein complex which is confusing because it is not clear how the homology is determined to a protein complex.   Claim 34 recite a polypeptide having 80% homology to SAMTOR which is confusing because it iis not clear how the polypeptide is compared for homology with protein complex. Claims 17-22, 29, 34-37 are dependent on claim 17 and 34 and encompass the term.
Claims recite the terms ”at least 80% homology” to SAMTOR, fragment and complex which is ambiguous because it is not clear whether a complex is a single protein fragment or multiple structure with multiple proteins.  Also the metes and bounds are not clear because it is not clear how to determine multiple polypeptide homology.  Claims 17-22, 29, 34-37 are dependent on claim 17 and 34 and encompass the term.
	Applicants argue that Figs 3A-3G and Figs 5A-5B provide sequence alignement and list of protein predicted by HHPred as having secondary structure similarity to 

	Applicants argue that paragraph 52-53 the term “GATOR1” refers to a protein complex of three different polypeptides.  However, it is not clear how multiple proteins can have at least 80% homology to a fragment.  There is not calculation in the specification of 80% homology to multiple proteins relationship calculation to the fragment.  

Claims 17-22, 29, 34-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
Claims recite a method of identifying a test compound with a first polypeptide comprising GATOR1KICSTOR- binding fragment of SAMTOR or polypeptide having 80% homology to a fragment of SAMTOR that retains the ability to bind GATOR1-KICSTOR which encompass variant and fragments with large number of sequence changes.to a polypeptide.  Claims recite a method of identifying a test compound with a 
For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d.  
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004).  ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.").  "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed."  In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)(Claims directed to PTFE dental floss with a friction-enhancing coating were not supported by a disclosure of a microcrystalline wax coating where there was no evidence in the disclosure or anywhere else in the record showing applicant conveyed that any other coating was suitable for a PTFE dental floss.).

 It has been well known that minor structural differences even among structurally related compounds can result in substantially different biology, expression and activities.  Based on the instant disclosure one of skill in the art would not know which structural regions are essential, which residues are non-essential and what particular sequence lengths identify essential sequences for identifying a chimeric polypeptide encompassed by the claimed specificity.  Mere idea of function is insufficient for written description; isolation and characterization at a minimum are required.
The state of the art is such that one skilled in the art cannot envision and predict all the SAMTOR variants which function to bind the GATOR1-KICSTOR components because one skilled in the cannot envision the genus of variant structure which functions to bind the components.  
For inventions in an unpredictable art, adequate written description of a genus, which embraces widely variant species cannot be achieved by disclosing only one species within the genus.  See, e.g., Eli Lilly.  Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces.  If a representative number of adequately described species are not disclosed for a genus, the claim to that 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v.Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.
Therefore, only method of using polypeptides which can be predicted or envisioned to functionally claimed, but not the full breadth of the claim meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that 
	Applicants argue that application describes SAMTOR (a known polypeptide) and a GATOR1-KICSTOR complex.  However, the claim term “GATOR1-KICSTOR-binding fragment of SAMTOR” encompass unlimited size and structure based on definition in the specification paragraphs 38-43 and the “80% homology” definition in the specification paragraph 44 does not limit the genus because there is no comparison without sequence identified.  The genus claimed encompass a large genus of proteins beyond the few known polypeptides which is limited by the function of the protein names.  The specification does provide the any proteins which have large number of unlimited substitutions, deletions and additions which can be envisioned in the method claimed.  The specification does not provide a representative number of these changes which are nexus for the method claimed.

No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL D PAK/Primary Examiner, Art Unit 1646